DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed, filed on 7/2/20.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf. 
Based upon consideration of all the relevant factors with respect to the claims as a whole, claims 1-8 are rejected under 35 U.S.C. 101 as being directed to ineligible subject matter.  
Bilski v. Kappos, 130 S. Ct. 3218, 3227 (2010), Alice Corp. Pty. Ltd. v. CLS Bank International, 134 S.Ct. 2347(2014)), (Case No. 13-298 (Supr. Ct., June 19, 2014), and the Court of Appeals for the Federal Circuit in CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366 (Fed. Cir. 2011), Bancorp Services, L. L. C v Sun Life Assur. Co. of Canada (U.S.), -- F.3d ---, 2012, (Fed. Circ. 2012), one must then look beyond whether the claim falls within a statutory category and determine whether or not the claim is an attempt to patent ineligible subject matter which the courts have proclaimed judicially excepted, specifically, laws of nature, physical phenomena, and abstract ideas (constituting Steps 2A and 2B of the eligibility analysis).  The Supreme Court noted that said decisions are instructive on how to investigate issues of subject matter eligibility and that the question underlying such an investigation is whether or not the claim is an attempt to claim subject matter which has been judicially excepted. 
The 2014 Interim Guidance outlines Steps 2A and 2B equivalent to Parts I and II of the Mayo test) which must be undertaken as they pertain to the concept of abstract ideas.
Step 2A - A determination of whether the claim(s) is/are directed to a law of nature, a natural phenomenon, or an abstract idea must be performed.  Examples of abstract ideas include:
Fundamental economic practices;
Certain methods of organizing human activities;
An idea “of itself”; and
Mathematical relationships/formulas.
Types of concepts the courts have found to be abstract ideas include: mitigating settlement risk; hedging; creating a contractual relationship; using advertising as an exchange or currency; processing information through a clearinghouse; comparing new and stored information and using rules to identify options; using categories to organize, store, and transmit information; organizing information through mathematical correlations; managing a game of bingo; the Arrhenius equation for calculating the cure time of rubber, a formula for updating alarm limits, a mathematical formula relating to standing wave phenomena, and a mathematical procedure for converting one form of numerical representation to another. 
Step 2B - A determination of whether the claim(s) amounts to significantly more than the abstract idea itself.
Non-limiting or non-exclusive examples of limitations which qualify as “significantly more” include:
 Improvements in another technology or technical field;
Improvements in the functioning of the computer itself;
Applying the judicial exception with, or by use of, a particular machine;
Effecting a transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application;
Other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.
Non-limiting or non-exclusive examples of limitations which fail to qualify as “significantly more” include:
Adding the words “apply it” (or equivalent) with an abstract idea, or mere instructions to implement an abstract idea on a computer; 
Simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known in the art;
Adding insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea;
Generally linking the use of the judicial exception to a particular technological environment or field of use.

	A patent may be obtained for “any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof.” 35 U.S.C. § 101. The Supreme Court has “long held that this provision contains an important implicit exception[:] Laws of nature, natural phenomena, and abstract ideas 
In the instant application, the claims, when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to an abstract idea without any limitations which qualify as “significantly more” than the abstract idea itself.
Under Step 2A, and based on Supreme Court decision for similar subject matter {OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362 (Fed. Cir. 2015)}, the current application has been rejected as the claims are directed to the abstract idea of data transmission from a server device to a game machine.  See United States Court of Appeals for the Federal Circuit decision TLI Communications LLC v. A. V Automotive, LLC.  
In the instant application, the claims, when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to an abstract idea (i.e., comparing new and stored information and using rules to identify options; using categories to organize, store, and transmit information;) without any limitation(s) which 
Under Step 2A, the claims are directed towards statutory categories of invention. The claimed invention relates to remote gaming machine receiving data from a host computer which further includes “a file confirmation section that confirms whether or not the file requested by the game program is stored in the storage device; a file request section that requests the host computer to transmit the file in a case where the file is not stored; and a storage processor that acquires the file from the host computer and stores the file in the storage device”; as stated in claim 1.  Additional independent claims 7-8 recites very similar limitations.  The Examiner deems that the claimed invention therefore is directed to the abstract idea of using categories to organize, store, and transmit information.  Further, the breadth of the claim when viewed as a whole clearly seeks to “tie up” the abstract idea.  
Under Step 2B, no element or combination of elements is sufficient to ensure the claim as a whole amounts to significantly more that the abstract idea itself.  For example, the physical components including game machine, computing system and host computes which include displays and memories, considered individually and as an ordered combination merely implement the abstract idea at a high level of generality and fail to impose meaningful limitations to impart patent-eligibility.  
Thus, as stated above, under Step 2B, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

Consequently, the claims lacked an inventive concept that would transform them into patent-eligible application of the incorporated abstract idea.  Appropriate attention is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Mishra et al. (US Patent 6,523,166; referred to hereinafter as Mishra).
Claims 1 & 7-8:	Mishra disclose a game machine for development that is connected to a host computer, reads out a file requested by a game program under development from a storage device, and executes the game program (col. 2: 9-39), the game machine for development comprising, a file confirmation section that confirms whether or not the file requested by the game program is stored in the storage device (cols. 5-6: 66-35), a file request section that requests the host computer to transmit the file in a case where the file is not stored and a storage processor that acquires the file from the host computer and stores the file in the storage device (cols. 6-8: 36-54).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra as applied to claims above, and further in view of Chow et al. (US Patent 7,987,459; referred to hereinafter as Chow).
Claim 2:	Mishra disclose a machine for development that is connected to a host computer, reads out a file requested by any program under development from a storage device, and executes the program (col. 2: 9-39).  Mishra, however does not explicitly disclose an update management section to acquire update information to indicate when the storage device is updated in the host compute.  In an analogous art, Chow teaches an application program interface that automatically updates software applications (cols. 1-2: 58-30).  Chow further teach the auto-update application further acquires update and indicates when storage device is updated in the host computer (cols. 6-7: 4-5).  It would have been obvious for one with ordinary skill in the art, at the time of applicant’s invention to have modified the machine disclosed by Mishra to include and an update management section to acquire update information to indicate when the storage device is updated in the host compute, as taught by Chow to distribute updates quickly and trouble-free a manner as possible (col. 1: 25-35; Chow).

Claim 4:	The combination of Mishra and Chow teach the file request section requests the host computer to transmit a file identified by the update information retained by the update management section (cols. 6-8: 36-54; Mishra).
Claim 5:	The combination of Mishra and Chow teach that the storage processor stores an updated file in the storage device together with a pre-update file (col. 4: 1-45; Mishra).
Claim 6:	The combination of Mishra and Chow teach that program is capable of using the pre-update file, and the storage processor deletes the pre-update file from the storage device in a case where the game program is terminated (col. 4: 1-45 & 6-7: 4-5; Mishra).

Examiner’s Note
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Donahue (20120047239) refers to an application framework may include a cloud-independent application manager, a cloud-independent content services manager, and cloud-independent content services servers. The framework may dynamically install and manage scalable, multi-tenant applications in a cloud, and may scale the applications, as needed. The application manager may receive and handle requests to install 
Wiswall (10,713,028) refers to an operating system which includes an application programming interface for an on-demand installer that is callable by installed application programs during run-time. The on-demand installer is configured to receive a request from an application program to install a target resource package of the application program, query an installer server that is a source of an application program package of the application program to retrieve the target resource package from the installer server, and install the target resource package of the application program.

The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does In re Fulton, 391F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823.  The examiner can normally be reached on M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SUNIT PANDYA/Primary Examiner, Art Unit 3649